Citation Nr: 1123954	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to September 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Houston, Texas VARO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends, in essence, that her service treatment records (STRs) reflect the early stages of hypertension, or pre-hypertension, based on elevated blood pressure readings during service.  The STRs show that the Veteran indeed had elevated blood pressure readings on several occasions throughout her active duty service, beginning with a reading of 142/96 in August 1978, and readings of 140/95 and 140/98 in November 1979.  In August 1983, an assessment of high blood pressure [not yet diagnosed] was given based on readings of 120/90 in the left arm and 130/100 in the right arm followed by readings of 140/100 in both arms; the following day, the Veteran was assessed with borderline hypertension.  Elevated blood pressure readings continued sporadically until the Veteran's separation from service in September 1990.

Following separation from service, the Veteran continued to have intermittent elevated blood pressure readings from October 1994 through May 2002, when hypertension was first suggested post-service.  In February 2003, the Veteran's treating physician noted that her blood pressure should be monitored for consistent elevation and, shortly thereafter, hypertension was clearly diagnosed and the Veteran was prescribed blood pressure medications.

The Veteran has not been afforded a VA medical examination with respect to her claim of service connection for hypertension.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the several elevated blood pressure readings throughout the Veteran's service, including the August 1983 assessment of borderline hypertension, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran's current hypertension first manifested during active duty service) is a medical question, and a VA nexus examination to determine the likely etiology and date of onset for hypertension is necessary.

Furthermore, records of any VA treatment she may have received for the disability at issue are constructively of record, are pertinent evidence, and must be secured.  A review of the claims file indicates that the most recent VA medical records in evidence are from Central Texas HCS, noting "no VA treatment since November 2008".  The RO should search for records of any VA treatment the Veteran has received at Central Texas HCS since November 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for hypertension since November 2008 from Central Texas HCS.

2.  After obtaining additional VA medical records, to the extent they exist, the RO should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of her diagnosed hypertension.  Based on examination of the Veteran and review of the entire record (to specifically include the service treatment records noting elevated blood pressure readings and assessment of borderline hypertension during active duty service), the examiner should provide an opinion that responds to the following:
 
What is the most likely etiology for the Veteran's diagnosis of hypertension?  Specifically, is it at least as likely as not (a 50% or better probability) that the hypertension arose during (was first manifested in, or is otherwise etiologically related to) her active duty service from May 1978 to September 1990?  The examiner should explain the rationale for all opinions, with citation to factual data/medical texts or treatises as appropriate.  In explaining the rationale for the opinion, the examiner should comment on the elevated blood pressure readings in the service treatment records, i.e., whether they may reasonably be found to support that hypertension was manifested during her active duty service.  The examiner should also discuss the known causes of hypertension, and the factors for such shown in the instant case (both during and outside of active duty service).  

3.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


